Citation Nr: 1215510	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  10-45 598	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel






REMAND

The appellant had service in the Michigan Army National Guard from October 1954 to October 1960.  He also had service in the Army Reserve from October 1960 to September 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

The Board previously remanded the case for additional development in February 2012.  The development included obtaining records from the Michigan Army National Guard as well as affording the appellant a VA examination to assess his claim for benefits.

The agency of original jurisdiction (AOJ) obtained records from the National Guard.  It also appears from the claims folder that the appellant was scheduled for a VA examination on March 1, 2012.  A notation on the request for examination reflects that the appellant failed to report for the examination and the examination was canceled.

The AOJ issued a supplemental statement of the case (SSOC), confirming the denial of benefits, in April 2012.  The appellant submitted a one-page response form, included with the SSOC, to indicate he had nothing further to submit in support of his claims and that he waived the 30-day SSOC response period.  He submitted a second page wherein he reported that he did not receive notice of his scheduled examination until March 9, 2012.  He said he contacted the VA clinic and was told a new appointment was requested; however, he had not heard back from the clinic.  Both pages were received at the AOJ on April 2012.

It appears the AOJ acted on the appellant's waiver but did not consider his statement of not having received notice of his examination until after the date of the examination.  The appellant's explanation for why he missed his scheduled examination is credible and it represents good cause for his failure to appear.  See 38 C.F.R. § 3.655 (2011).  Accordingly, his case will be remanded to afford him another opportunity to be examined.

The prior remand noted that the evidence of record established that the appellant served in the Michigan Army National Guard from October 1954 to October 1960.  This was demonstrated by the National Guard Bureau (NGB) Form 22, Report of Separation and Record of Service in the Army National Guard of Michigan, that was of record at the time.  The form noted the period of service was from October 1957 to October 1960.  The form also noted that the appellant had an immediate prior period of service from October 1954 to October 1957. 

The NGB Form 22 listed the appellant's military occupational specialty (MOS) as a cook's helper and his unit as a signals battalion.  The form did not reflect any periods of active duty, or active duty for training, during the three-year enlistment covered by the form.  

The appellant submitted his claim for service connection in February 2009.  He contends that he was exposed to acoustic trauma in service and that he has a hearing loss from such exposure.  He also contends that he has had a ringing in his ears for over 50 years.  More specifically, the appellant maintains that he had three two-week periods of training in the summers of 1958, 1959, and 1960 where he was part of a howitzer battalion.  He relates that he was exposed to noise from the firing of 105-millimeter (mm) cannons.  He has stated that he was not afforded any type of hearing protection.

The law provides that a claimant may be granted service connection for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2011).  The definition encompasses members of the National Guard who perform such training.

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist "veterans" in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2011).

The advantages of these evidentiary presumptions do not generally extend to those who claim service connection based on a period of ACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); see also Acciola v. Peake, 22 Vet. App. 320, 324 (2008); Smith v. Shinseki, 24 Vet. App. 40, 44-45 (2010).  

The AOJ obtained the appellant's available military records during the course of the appeal.  The Michigan National Guard provided a copy of the NGB Form 22 referenced above.  A copy of a reenlistment physical examination and Report of Medical Examination, dated in October 1957, was also provided.  No hearing loss or tinnitus was noted on the physical examination or reported by the appellant on his history form.  However, the appellant's unit was listed in block # 11 of the SF-88, Report of Medical Examination, and block #11 on the SF-89, Report of Medical History, as Battery A, 177th Field Artillery Battalion.

The AOJ also obtained records from the Records Management Center (RMC) in April 2009.  The records pertained to the appellant's retention in the Army Reserve.  He was noted to be in an inactive status.  The records included a quadrennial physical examination that was dated in October 1961.  There was no finding of hearing loss or tinnitus on the physical examination and no report of same by the appellant on his history form.  There was another copy of the October 1957 examination report included.  The Board notes that the appellant's hearing was tested by way of the whispered voice and spoken voice tests on both examinations with a reported score of 15/15 for all tests.

The appellant submitted a copy of a private audiology examination from August 2008.  The audiogram showed evidence of a hearing loss that qualifies as impaired hearing under 38 C.F.R. § 3.385.  However, there was no opinion as to a possible etiology included in the examination.  It is not clear from the report whether a diagnosis of tinnitus was made or suspected.  The report notes that the appellant was referred for his examination by a Dr. Swamy and that follow-up with Dr. Swamy was recommended.

On remand, the AOJ developed additional records from the National Guard to include a NGB Form 22 for a period of enlistment dating from October 1954 to October 1957.  The appellant's MOS was listed as a cannoneer and his unit was identified as Battery A, 177th Field Artillery Battalion.  In addition, NGB Form 23, Retirement Credit Records, was received and it shows the appellant as performing two-week periods of ACDUTRA in August 1955, 1956, and 1957.  Thus, there is documentary evidence of the appellant serving as a cannoneer in an artillery battery and performing two-week periods of ACDUTRA, although not the years previously reported by the appellant.

Thus, the evidence of record supports the appellant's statements that he served with an artillery unit and performed ACDUTRA that involved the firing of cannons during periods of ACDUTRA.  The issue is whether or not his claimed hearing loss and tinnitus are related to such noise exposure.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record.  

2.  Upon completion of the above development, the appellant should be afforded an audiology examination to assess his claims for service connection for hearing loss and tinnitus.  The scheduling of the examination should be sufficient to afford adequate time to provide notice to the appellant.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  

The examiner is advised that the appellant is claiming he was exposed to acoustic trauma in service as a result of being exposed to fire from 105-mm howitzers during training periods in the summers of 1958, 1959, and 1960; however, National Guard records reflect that the exposure was likely during the month of August in 1955, 1956, and 1957.  The appellant's lay statements and his military records are sufficient to document that he was exposed to acoustic trauma during his National Guard service periods of ACDUTRA.  The appellant is also considered competent to provide lay evidence of having tinnitus since service.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the appellant's hearing loss and tinnitus are related to his military service.  A complete rationale for all conclusions must be included in the report provided.  Any medical record reviewed and relied on by the examiner must be included in the claims folder.  The examiner should set forth the medical reasons for accepting or rejecting the appellant's statements of continuity since military service.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  (The AOJ should undertake any additional evidentiary development suggested by the examiner in order to obtain a definite opinion.)  

3.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

